Citation Nr: 0213616	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  02-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of
entitlement to service connection for paranoid schizophrenia.

2. Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for seizures.

3. Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a left foot infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had unverified active service from October 1979 
to May 1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


FINDINGS OF FACT

1. By an October 1999 rating decision, the RO denied service 
connection for
paranoid schizophrenia and that decision became final as the 
veteran failed to perfect an appeal to the Board.

2. By an October 1999 rating decision, the RO denied service 
connection for
seizures and that decision became final as the veteran failed 
to perfect an appeal to the Board.

3. By an October 1999 rating decision, the RO denied service 
connection for a left
foot infection and that decision became final as the veteran 
failed to perfect an appeal to the Board.

4.  Evidence received subsequent to the October 1999 RO 
rating decision is
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
paranoid schizophrenia.

5.  Evidence received subsequent to the October 1999 RO 
rating decision is
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
seizures.

6.  Evidence received subsequent to the October 1999 RO 
rating decision is
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left foot infection.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for paranoid schizophrenia is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for seizures is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156, 20.302, 20.1103 (2001).

3.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a left foot infection is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  Under the version of 38 C.F.R. 
§ 3.156(a) applicable to this case, new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,520, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  As the veteran filed his claim prior to that 
date, the earlier version of the law, as set forth above, 
remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West,    12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (eliminating the 
concept of a well-grounded claim).

The Board notes that there has been a change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 
3.159, 3.326 (a)).  This act and implementing regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed to reopen his claims, as 
set forth in the August 2001 rating decision and the April 
2002 Statement of the Case (SOC).  The RO provided the 
veteran with notice of the VCAA in the cover letter to the 
rating decision and offered assistance in obtaining any 
additional evidence identified by the veteran.  A previous 
offer of assistance was made in June 2001.  Private medical 
records identified by the veteran were obtained by VA.  In a 
statement signed by the veteran in June 2001, the veteran 
indicated that he had read and understood the RO's June 2001 
letter and understood the evidence VA needed to support the 
claim, what evidence VA would attempt to obtain, what 
evidence VA already had pertaining to the claim, and what 
evidence he needed to furnish in connection with the claim; 
he also indicated that he was not aware of any source of 
evidence relevant to the claim other than that which VA would 
attempt to obtain and/or had already been identified.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements under the law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  

Analysis

A review of the claims file reveals that the claims for 
service connection for paranoid schizophrenia, seizures, and 
a left foot infection were previously denied by an October 
1999 RO rating decision.  The veteran was notified of this 
decision and his appellate rights by VA letter dated in 
October 2000, and a statement of the case was issued 
initially in October 2000, but re-mailed to a new address 
provided by the veteran in November 2000.  However, he did 
not perfect an appeal to the Board and the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103.  In March 2001, the RO received from the 
veteran a request to reopen the previously denied claims. 

In the March 2001 request, the veteran asserted that he did 
not obtain the requisite forms for perfecting his appeal from 
his service representative.  The Board observes that the 
appropriate form (VA Form 9) for perfecting an appeal to the 
Board was included with a copy of the November 2000 SOC that 
was re-mailed directly to the veteran to an address he had 
provided.  There is a presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary and no such evidence that the veteran did not 
receive the requisite form is of record.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  There is no evidence of 
record that the documents in question were returned to VA or 
were otherwise not delivered. 

Evidence associated with the claims file prior to the RO's 
October 1999 rating decision included the veteran's service 
medical records, which were negative for complaints of or 
treatment for paranoid schizophrenia or seizures.  On the 
Report of Medical History portion of the veteran's October 
1979 entrance examination, the veteran reported a positive 
response to the question of whether he had or ever had foot 
trouble.  The examiner noted a history of athlete's foot.  In 
March 1981, the veteran was treated for blisters on his right 
big toe.  There is no record of a separation physical 
examination.  Other evidence included VA outpatient treatment 
records dated from March 1999 to July 1999.  These records 
showed that the veteran was treated for tinea pedis of both 
feet with secondary bacterial infection.  The veteran gave a 
history of a foot problem since he was twelve years old.  The 
records showed that the veteran was noted to have depression.  
These records noted that the veteran gave a history that he 
had experienced blackouts since 1981 and that he complained 
of seizures.  These records also showed an impression of 
psychotic disorder not otherwise specified. 

Evidence associated with the claims file after the RO's 
October 1999 rating decision follows.  Private medical 
records from Earl K. Long Hospital dated in December 1997 
show that the veteran was treated for a bilateral foot rash 
secondary to an infection.  VA outpatient treatment records 
dated from October 1999 to January 2000 show an impression of 
a psychotic disorder.  Social Security Administration records 
show that the veteran was granted disability benefits for a 
number of disorders-which included paranoid schizophrenia.  
VA outpatient treatment records dated from November 1998 to 
March 2001 show a diagnosis of schizoaffective disorder.  The 
records note that the veteran gave a history of having a 
psychotic illness for the past two years as well as a history 
of behavioral outbursts, for which he received multiple 
Article 15's in the military for fighting.  The veteran also 
reported that he first felt paranoid and heard voices in the 
military in 1981.  The veteran reported that he had seizures 
after he left the service.  

Private medical records from Our Lady of the Lake dated in 
September 1992 show only treatment for a left shoulder 
condition.  VA outpatient treatment records dated from 
January 2001 to December 2001 show diagnoses of paranoid 
schizophrenia and tinea pedis of both feet.  Medical records 
from Baton Rouge General dated from October 2001 to November 
2001 show that the veteran was seen in the emergency room and 
diagnosed with foot infections.  An October 2001 record from 
Earl K. Long Hospital shows that the veteran gave a twenty-
year history of sores on his right foot.  The diagnosis was 
tinea pedis.  A February 2002 letter from Dr. Y.O. concerned 
another disorder.  Private medical records dated in August 
2001 from Dr. R.L.B. show treatment for other conditions.  

Finally, according to personal testimony from the veteran, he 
tried to commit suicide as soon as he was discharged from the 
military.  He testified that he also immediately experienced 
seizures.  He testified that he sought treatment in 1981 from 
VA clinics in Baton Rouge and New Orleans.  The veteran 
attributed his current foot condition to having served in the 
infantry and not being allowed to change his cold and wet 
socks.  He described his feet at that time as peeling, 
emitting a foul order, itchy, and sore with blisters, and 
that he was treated with "yellow pills."  The veteran 
contended that the Article 15 he received during service was 
evidence that he began suffering from paranoid schizophrenia 
during service.     

The Board notes that pursuant to Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the veteran need only present new and 
material evidence that ought to be considered in order to 
fairly decide the merits of the claim.  Given this more 
liberal standard than that set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Board finds that evidence 
submitted after October 1999 is new and material.

The basis for the prior denial of service connection for a 
left foot infection was that the veteran failed to establish 
the elements required for establishing service connection for 
a disability.  The pre-October 1999 evidence did not show in-
service incurrence of the disorder, no chronic disorder was 
shown as the condition appeared to have resolved, and there 
was no medical evidence of a link between the disorder and 
service.  The basis for the prior denial of service 
connection for paranoid schizophrenia was that the pre-
October 1999 evidence did not show in-service incurrence of 
the disorder or that a mental disorder manifested to a 
compensable degree within one year following the veteran's 
discharge from service, a current diagnosis of paranoid 
schizophrenia was not shown, and it followed that there was 
no medical evidence of a link between the claimed disorder 
and service.  The basis for the prior denial of service 
connection for seizures was that the pre-October 1999 
evidence did not show in-service incurrence of the disorder 
or that a seizure disorder manifested to a compensable degree 
within one year following the veteran's discharge from 
service,  a current diagnosis of a seizure disorder, and it 
followed that there was no medical evidence of a link between 
the claimed disorder and service.  

The post-October 1999 evidence as described above shows that 
the veteran is currently diagnosed with tinea pedis of both 
feet with secondary bacterial infection and paranoid 
schizophrenia.  The evidence shows that the tinea pedis 
disorder is chronic.  Testimony from the veteran shows that 
he sought treatment in service for problems with his feet and 
from VA immediately after his separation from service for 
what he contends were early symptoms of paranoid 
schizophrenia and seizures.  As stated earlier, when 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus, 3 Vet. App. at 512-13.  The post-October 1999 
evidence bears directly and substantially on the issue in 
this case and particularly the etiology of the claimed 
disorder.  Accordingly, having determined that new and 
material evidence has been submitted, the claims are 
reopened.  

The Board notes that the RO found that no new and material 
evidence had been presented and therefore, the RO did not 
adjudicate the veteran's claims on the merits.  Nevertheless, 
the Board finds that the veteran has knowledge of the laws 
and regulations pertaining to service connection and has had 
the opportunity to provide argument and evidence in support 
of the merits of the claims.  The April 2002 SOC includes 38 
C.F.R. § 3.303 (2001).  The Board will proceed to evaluate 
the merits of the claims on the basis of all evidence of 
record after ensuring that the duties to notify and assist 
the veteran have been satisfied.

After further review of the evidence, the Board finds that in 
order to comply with the VCAA and in light of the recently 
decided Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
the Board must undertake additional development before 
issuing a decision on the merits of the issues on appeal. 



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for paranoid schizophrenia 
is reopened and to this extent, the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for seizures is reopened 
and to this extent, the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left foot infection 
is reopened and to this extent, the claim is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

